Title: David Rittenhouse to John Adams, 26 Jun. 1786
From: Rittenhouse, David
To: Adams, John


          
            
              Sir
            
            

              Philadelphia

               June 26th. 1786
            
          

          The Bearer Dr. Benjn. Barton will deliver to you two Copies of the Second Volume
            of Transactions of our Philosophical Society, One of which I beg you, Sir, to accept of,
            the other you will please to forward to Mr. Jefferson the
            American Minister at Paris. Give me leave to recommend to your Notice the Bearer, he is
            my Nephew and a worthy Young Gentleman. His Abilities and great application give reason
            to expect that he will hereafter do honour to his Country.
          I am, Sir, with great respect / your very Humble Servant
          
            
              Davd. Rittenhouse
            
          
        